           Case 2:19-mj-00215-DB Document 21 Filed 04/29/20 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     DEVIN SHANAHAN
6
7                                 IN THE UNITED STATES DISTRICT COURT
8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA,                      ) Case No. 2:19-mj-00215- DB
                                                    )
10                   Plaintiff,                     ) STIPULATION AND ORDER AMENDING
                                                    ) CONDITIONS OF RELEASE
11   vs.                                            )
                                                    )
12   DEVIN SHANAHAN,                                )
                                                    )
13                   Defendant.                     )
                                                    )
14                                                  )

15            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

16   Attorney, through Grant Rabenn, Assistant United States Attorney, attorney for Plaintiff, and
17   Heather Williams, Federal Defender, through Chief Assistant Federal Defender Benjamin
18
     Galloway, attorney for defendant DEVIN SHANAHAN, that the conditions of release be
19
     modified as follows:
20
              At the request of the defendant, in response to the defendant’s ongoing medical needs, the
21
22   successful completion of clean testing, and circumstances arising from the COVID-19 pandemic,

23   which has resulted in a stay at home shelter order, the parties and Pretrial Services agree that

24   Special Condition #9 should be stricken from the special conditions of release. Any further
25
     testing shall be at the discretion of U.S. Pretrial Services.
26
              Mr. Shanahan has been fully compliant with all of his Pretrial Services Conditions.
27
     Pretrial Service Officer Alexis Ochoa, a Pretrial Service Officer for the Central District who has
28

       Stipulation and proposed order amending
      conditions of release
       Case 2:19-mj-00215-DB Document 21 Filed 04/29/20 Page 2 of 2


1    been supervising Mr. Shanahan locally in Los Angeles agrees with dropping the special
2    condition on her recommendation along with a note from Mr. Shanahan’s doctor regarding his
3    condition. All other conditions are to remain as ordered.
4
5    Dated: April 28, 2020                                Respectfully submitted,
6                                                         HEATHER E. WILLIAMS
                                                          Federal Defender
7
                                                          /s/ Benjamin Galloway____
8                                                         BENJAMIN GALLOWAY
                                                          Chief Assistant Federal Defender
9                                                         Attorney for Defendant
                                                          DEVIN SHANAHAN
10
11   Dated: April 28, 2020                                MCGREGOR W. SCOTT
                                                          United States Attorney
12
                                                          /s/ Grant Rabenn
13                                                        GRANT RABENN
                                                          Assistant United States Attorney
14                                                        Attorney for Plaintiff
15
16
                                                  ORDER
17
18          IT IS HEREBY ORDERED that Mr. DEVIN SHANAHAN’s terms and conditions of
19   pretrial release are modified as listed above. Special Condition #9 shall be stricken from the
20   special conditions of release. All other conditions of release are to remain as previously ordered.
21   Dated: April 29, 2020
22
23
24
25
26
27
28

       Stipulation and proposed order amending
      conditions of release
